DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 first recites “three bows” then later recites “each pair of neighboring bows.”  If there are three bows then there are not also pairs of neighboring bows.  The claim scope is unclear.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-4, 6, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,806,813 to Binelli.
	Regarding claim 1, Binelli ‘813 discloses a fixing bracket (that is configured so that it could be - explained below) for fixing a tie wrap at a fuel rail for mounting a wiring harness at the fuel rail, the fixing bracket comprising a one-piece bracket body 10 extending along a longitudinal axis, the bracket body including a first longitudinal end section 16, a second longitudinal end section 18, and an intermediate section 12/14, wherein the intermediate section 12/14 is disposed between the first end section 16 and the second end section 17; the intermediate section comprises a protrusion including  two bows 12/14 spaced apart from one other by a slot disposed between the bows (Fig 2).  Binelli ‘813 teaches a bracket assembly for mounting, for example, rods or tubing to another object, and is particularly advantageous when attaching a bracket to round rods or tubing.  Binelli ‘813 further teaches that many products require tubing or rods to be mounted to a product. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Binelli ‘813 clamp as a fixing bracket for fixing a tie wrap at a fuel rail in order to securely mount a wiring harness at a fuel rail.  Noting that the claim is silent as to how the fixing bracket is configured relative to the harness and rail - the harness and rail are not positively recited in the claim.
	Regarding claim 2, Binelli ‘813 discloses wherein: the first longitudinal end section 16 comprises a respective first portion 30 adjacent to the intermediate section 12/14, the second longitudinal end section 18 comprises a respective first portion 30 adjacent to the intermediate section 12/14, the protrusion 12/14 extends along a direction transverse or orthogonal with regard to a surface of the portion 30 of the first longitudinal end section 16 and/or with regard to a surface of the portion 30 of the second longitudinal end section 18 (fig 1), and the bows 12/14 are spaced apart from each other in a direction perpendicular with regard to the longitudinal axis (fig 2).  
	Regarding claim 3, Binelli ‘813 discloses wherein that the bracket body 10 is integrally made by cutting a sheet into a lamellar or strip-like form before bending and/or folding it (col. 2, lines 29-39).  
	Regarding claim 4, Binelli ‘813 discloses wherein at least one of  the first longitudinal end section 16 and the second longitudinal end section 18  includes a curved  part 30 to adapt to a circular contour.  
	Regarding claim 6, Binelli ‘813 discloses wherein,  with regard to a view of the bracket body 10 projected to a first geometrical projection plane, at least a section of each bow 12/14 is adapted to a circular contour or a polygon.  
	Regarding claim 8, Binelli ‘813 discloses wherein  the intermediate section 12/14 includes a first portion 30 adjacent the first longitudinal end section 16 and a second portion 30 adjacent to the second longitudinal end section 18 and said first portion and/or said second portion forms a respective resting plane, wherein, with regard to a view of the bracket body projected to a geometrical projection plane, at least a section of the resting plane 30 has a concave shape (fig 3).  
	Regarding claim 9, Binelli ‘813 discloses wherein, with regard to a view of the bracket body projected to a geometrical projection plane, the bows 12/14 extend straight and parallel to each other (fig 2).  
	Regarding claim 10, Binelli ‘813 discloses wherein at least one of  the first longitudinal end section 16 and the second longitudinal end section 18 comprises a via hole (under projections 119 - noting that bracket 10 could be modified to include the via hole under tang 119 for supporting the bracket relative to a surface - col 6 lines 8-10).  
	Regarding claim 11, Binelli ‘813 discloses a system (configured to ) comprising: a main gallery of a fuel rail (see motivation for claim 1); and a fixing bracket 10 for fixing a tie wrap at the fuel rail for mounting a wiring harness at the fuel rail (see motivation for claim 1), the fixing bracket comprising a one-piece bracket body extending along a longitudinal axis, the bracket body including a first longitudinal end section 16, a second longitudinal end section 18, and an intermediate section 12/14; wherein the intermediate section is disposed between the first end section and the second end section; and the intermediate section comprises a protrusion including two bows 12/14 spaced apart from one other by a slot disposed between the bows 12/14 (fig 2).  
	Concerning method claim 14 in view of the structure disclosed by Binelli ‘813, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
	Regarding claim 14, Binelli ‘813 discloses a method of manufacturing a fixing bracket 10, the method comprising: providing a lamellar or strip-like sheet of metal or plastic (col. 2, lines 29-39), forming a via hole (under projections 119 - col 6 lines 8-10) in a region of the sheet by cutting; and thereafter, bending or folding the sheet so a protrusion 12/14 and at least one concave resting plane ( at region labeled 24 - fig 3) are formed.

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,806,813 to Binelli in view of US 5,921,520 to Wisniewski.
	Regarding claim 5, Binelli ‘813 discloses wherein the protrusion comprises two bows 12/14 spaced apart from each other in a direction perpendicular to the longitudinal axis and a slot between them.  
	Wisniewski ‘520 discloses wherein the protrusion comprises three (or more) bows spaced apart from each other in a direction perpendicular to the longitudinal axis; and a respective slot 40/42/44 between each bow (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Binelli ‘813 fixing bracket bows further with an additional bow as taught in Wisniewski ‘520 in order to further enhance the alignment during attachment of the bracket to a round object.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,806,813 to Binelli in view of US 2016/0121822 to Shaw et al.
	Regarding claim 12, Binelli ‘813 discloses a fixing bracket for supporting a round object(s) relative to a surface of a product, wherein the object or the main gallery has an outer circular shape with a  radius. 
	Shaw ‘822 discloses a fixing bracket 10 as well and further including a tie wrap 22 and a wiring harness 12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Binelli ‘813 fixing bracket further with a tie wrap supported relative to a wiring harness as taught in Shaw ‘822 in order to offer another layer of security when supporting an object (wire harness) relative to product or structure 16 (fig 2 of Shaw ‘822).
	
	Allowable Subject Matter
	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  the claim in its entirety.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions.  The list of prior art supports is as follows: US-11305708-B2 OR US-9601908-B2 OR US-8336834-B2 OR US-6691381-B2 OR US-6622976-B1 OR US-6457375-B1 OR US-6334242-B1 OR US-6364257-B1 OR US-8505962-B2 OR US-4572145-A OR US-6584949-B1 OR US-20120125663-A1 OR US-5121894-A OR US-5839703-A OR US-20180058609-A1 OR US-20170292634-A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632